RESPONSE TO AMENDMENT
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16-August-2021 has been entered.
This communication is responsive to the amendment filed 16-August-2021 with respect to application 16/822,600 filed 18-March-2020.  
Applicant has amended claims 1 and 2, cancelled claim 24 and has added new claim 25.
Claims 1-23 and 25 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-23 are rejected under 35 USC §103 as unpatentable over Langenberg et al. (United States Patent Application Publication # US 2019/0078368 A1), hereinafter Langenberg, in view of Lawhon (United States Patent Application Publication # US 2020/0300026 A1, and which claims priority from and incorporates Provisional Application # 62/818,242) and Van Esch (United States Patent Application Publication # US 2008/0106397 A1).
Consider claim 1:  A method, Langenberg discloses a door closer diagnostic system and method of operation [Title; Abstract; Fig. 1, 3-6; Para. 0003, 0010, 0026; claim 1], comprising:
generating, by at least one sensor of a data acquisition device, motion data indicative of motion of a door having a door closer as the door is moved between an open position and a closed position; a mobile device (102), comprising a sensor device (gyrometer) (114) and a computing device (CPU) (202), attached to a door (108) generates motion data (step 402) [Fig. 1, 4, 7; Para. 0027, 0030, 0051; Claim 1-2];
generating, by at least one load cell or load transducer of the data acquisition device, mechanical force data associated with movement of the door;
transmitting the motion data from the data acquisition device to a central processing device having a graphical user interface separate from the data acquisition device; the motion data received by the mobile device and transmitted to a server (106) (step 406) [Fig. 1, 4; Para. 0026, 0051; Claim 1, 3];
analyzing the motion data to determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position; the server analyzing the data, including determining the duration of time the door was in each of a plurality of movement zones (step 408, 410, 412) [Fig. 4, 12; Para. 0052; Claim 1, 3];
analyzing the mechanical force data to determine if a force used to open the door satisfies a predetermined criteria, and determining, if the force used to open the door does not satisfy the predetermined criteria, at least one force adjustment to the door closer to adjust the force needed to open the door;
determining at least one adjustment to the door closer for a successful installation of the door closer based on the duration the door was in each of the plurality of door movement zones; determining whether installation is successful (step 414) based on time duration analysis, and if not successful, the server, and/or technician may select one or more installation setting options (step 418, 420) [Fig. 4; Para. 0054; Claim 1, 3]; and
displaying at least one installation instruction corresponding with the at least one adjustment on the graphical user interface of the central processing device; that the server transmits one or more installation instructions to the mobile device (step 422) the mobile device displaying the installation instructions on a graphical user interface (display) of the mobile device (step (426, 428) [Fig. 4, 9; Para. 0055; Claim 1].
Langenberg discloses illustrative embodiments in which a single mobile device attached to the door is used for both data acquisition and for display of user instructions and information (graphical user interface), but also specifically discloses that more than one mobile device may be used, and also that another (separate component/device may be secured to the door (as a data acquisition device) and motion data transmitted to a mobile device and/or server for analysis [Fig. 1; Para. 0034].

Langenberg discloses generating, transmitting, analyzing, determining and displaying steps with respect to sensed door motion during movement of the door from an open to closed position, but does not disclose use of a load cell to generate force information generated while moving the door from a closed to an open position, or the use of this information to determine a door closer adjustment instruction. These are known in the prior art, however, and for example:
Lawhon discloses an analogous door closer and method of operation [Title; Abstract; Fig. 1-4; Para. 0001-0002, 0009-0010], that the door closer comprises sensors (8), including accelerometers (10) and force sensors (12), 
Lawhon does not disclose a particular type of force sensor for the purpose.
Van Esch discloses an analogous door measurement system and method [Title; Abstract; Para. 0009] and specifically that the measurement system may include a plurality of sensor types including accelerometers for measuring position and load cells (76, 78) to measure force, that sensed values may be collected and stored in memory, and may be compared with nominal values and deviations determined, and particularly the force to open a door may be measured.  [Fig. 21a-21b; Para. 0069-0070, 0073, 0096-0098, 0100, 0111].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to generate force value parameter values for the opening and/or closing of a door, and compare these with desired values as taught by Lawhon, and where the force sensing devices may be load cells, where the collected data is compared with nominal values to determine deviations, as taught by Van Esch, and applied to the door opener diagnostic system as taught by Langenberg in order to detect deviations from desired operation performance curves, requiring further adjustment and 
Consider claim 2 and as applied to claim 1:  The method of claim 1, further including:
displaying, if the force used to open the door does not satisfy the predetermined criteria, at least one force adjustment installation instruction corresponding with the at least one force adjustment on the graphical user interface of the central processing device. Lawhon particularly discloses that the measured opening force parameter may be communicated to a remote controller (30), and that if the comparison indicates that the force exceeds a desired force limit, an error message may be sent, and further a graphical interface (104) with a button for changing the force level parameter, along with instructions for operating the button [62/818,242: Fig. 6B; Para. 0052, 0055]. 
Consider claim 3 and as applied to claim 1:  The method of claim 1, wherein the data acquisition device is coupled to the door. Langenberg specifically discloses mounting the mobile device (102) which comprises the sensor device (114) and computing device (202) to the door (108) (step 304) [Fig. 1, 3, 7; Para. 0026, 0043; Claim 2].
Consider claim 4 and as applied to claim 1:  The method of claim 1, wherein analyzing the motion data comprises 
(i) transmitting the motion data from the central processing device to a server; Langenberg discloses that the motion data received by the mobile device (comprising CPU (202)) is transmitted to a server (106) (step 406) [Fig. 1, 4; Para. 0026, 0051; Claim 1, 3]; and 
(ii) analyzing the motion data by the server to determine the duration the door was in each of the plurality of door movement zones; determining whether installation is successful (step 414) based on time duration analysis, and if not successful, the server, and/or technician may select one or more installation setting options (step 418, 420) [Fig. 4; Para. 0054; Claim 1, 3]; and
wherein determining the at least one adjustment to the door closer comprises determining the at least one adjustment by the server; that if further adjustments are required, the server determined one or more adjustments to the door closer based on the analysis of the motion data [Para. 0054].
Consider claim 5 and as applied to claim 1:  The method of claim 1, further comprising displaying, on the graphical user interface of the central processing device, a notification indicative of a successful installation of the door closer in response to a determination that no adjustments to the door closer are necessary for a successful installation of the door closer; Langenberg discloses that if no adjustments are necessary (installation is successful) that a notification is sent to the mobile device for display (step 414, 416) [Fig. 4; Para. 0054].
Consider claim 6 and as applied to claim 1:  The method of claim 1, wherein determining the at least one adjustment comprises determining an adjustment to a main valve of the door closer; [Langenberg: Fig. 9; Para. 0046; Claim 5].
Consider claim 7 and as applied to claim 1:  The method of claim 1, wherein determining the at least one adjustment comprises determining an adjustment to a latch valve of the door closer; [Langenberg: Fig. 11; Para. 0046; Claim 6].
Consider claim 8 and as applied to claim 1:  The method of claim 1, wherein determining the at least one adjustment comprises determining an adjustment to a spring of the door closer; [Langenberg: Fig. 10; Para. 0046; Claim 7].
Consider claim 9 and as applied to claim 1:  The method of claim 1, wherein the plurality of door movement zones comprises a main zone and a latch zone; Langenberg further discloses: a main zone and a latch zone [Fig. 5, 12; Para. 0054; Claim 8];
wherein determining the at least one adjustment to the door closer comprises determining to loosen a main valve of the door closer in response to determining the duration the door was in the main zone is greater than a first threshold time; (step 520, 522) [Fig. 6; Para. 0059-0060; Claim 8]; and
wherein determining the at least one adjustment to the door closer comprises determining to tighten the main valve in response to determining the duration the door was in the main zone is less than a second threshold time, wherein the first threshold time is greater than the second threshold time; (step 508, 512, 516, 518) [Fig. 5, 6; Para. 0061; Claim 8].
Consider claim 10 and as applied to claim 9:  The method of claim 9, wherein determining the at least one adjustment to the door closer comprises determining to loosen a latch valve of the door closer in response to determining the duration the door was in the latch zone is greater than a third threshold time; in addition, Langenberg discloses: (step 524, 526) [Fig. 6; Para. 0062; Claim 9]; and
wherein determining the at least one adjustment to the door closer comprises determining to tighten the latch valve in response to determining the duration the door was in the latch zone is less than a fourth threshold time, and wherein each of the third threshold time and the fourth threshold time is based on the duration the door was in the main zone; and (step 528, 530) [Fig. 6; Para. 0063; Claim 9];
Consider claim 11 and as applied to claim 10:  The method of claim 10, wherein each of the third threshold time and the fourth threshold time is proportional to the duration the door was in the main zone; that in embodiments the threshold time (T4) (third threshold) is proportional to the time duration that the door was in the main zone [Langenberg: Para. 0062; Claim 10].
Consider claim 12 and as applied to claim 9:  The method of claim 9, wherein determining the at least one adjustment to the door closer comprises determining to at least one of loosen the main valve or tighten a spring of the door closer in response to determining the door does not move from the open position to the closed position in less than a fifth threshold time, and wherein the fifth threshold time is greater than the first threshold time; [Langenberg: Fig. 5. 6; Para. 0033, 0065; Claim 11].
Consider claim 13 and as applied to claim 1:  The method of claim 1, wherein determining the at least one adjustment to the door closer comprises determining the at least one adjustment to the door closer based on at least one user-selected installation setting for the door closer. Langenberg discloses that a technician may select from a plurality of predefined installation setting options [Para. 0054].
Consider claim 14:  A door closer diagnostics system, Langenberg discloses a door closer diagnostic system and method of operation [Title; Abstract; Fig. 1, 3-6; Para. 0003, 0010, 0026; claim 13], comprising:
a door closer secured to a door; a door closer (112) mounted on a door (108) [Fig. 1, 7, 13; Para. 0026];
a central processing device; a mobile device (102), comprising a computing device (CPU) (202), mounted (110) to the door and or door closer, and/or a remote server (106) [Fig. 1-2, 7; Para. 0026, 0028-0031, 0035; Claim 13, 15-16]; and
a data acquisition device comprising at least one motion sensor and at least one load cell, the mobile device also comprising a sensor device (gyrometer) (114) generating motion data [Fig. 1, 4, 7; Para. 0026-0027; Claim 13-14];
and wherein the data acquisition device is configured to 
(i) be mounted to the door, the mobile device (102) mounted or held on the door (108) (step 304) [Fig. 3, 7; Para. 0031, 0043; Claim 16],
(ii) generate, by the at least one motion sensor, motion data indicative of motion of the door as the door is moved between an open position and a closed position, the sensor device generating motion data (step 402), the motion data received by the mobile device and transmitted to a server (106) (step 406) [Fig. 1, 4; Para. 0026-0027, 0051; Claim 1-3],
(iii) generate, by the at least one load cell, load data indicative of a force used to open the door from the closed position, and (iv) transmit the motion data and the load data to the central processing device;
wherein the central processing device is configured to analyze the motion data to 
(i) determine a duration the door was in each of a plurality of door movement zones between the open position and the closed position, the server (and/or mobile device processor) analyzing the data, including determining the duration of time the door was in each of a plurality of movement zones (step 408, 410, 412) [Fig. 4, 12; Para. 0052; Claim 13],
(ii) determine at least one adjustment to the door closer based on the duration the door was in each of the plurality of door movement zones, determining whether installation is successful (step 414) based on time duration analysis, and if not successful, the server, and/or technician may select one or more installation setting options (step 418, 420) [Fig. 4; Para. 0054; Claim 13], and 
(iii) provide at least a first installation instruction corresponding with the at least one adjustment; that the server transmits one or more installation instructions to the mobile device (step 422) [Fig. 4, 9; Para. 0055; Claim 13].
wherein the central processing device if further configured to analyze the load data to 
(i) determine the force used to open the door from the closed position, 
(ii) determine if the force used to open the door satisfies a predetermined criteria, 
(iii) determine, if the force used to open the door did not satisfy the predetermined criteria, at least one force adjustment to the door closer for adjusting the force required to open the door, and 
(iv) provide at least a second installation instruction corresponding with the at least one force adjustment;
wherein the central processing device is further configured to display the first installation instruction and the second installation instruction on a graphical user interface of the central processing device; the mobile device displaying the installation instructions on a graphical user interface (display) of the mobile device (step (426) [Fig. 4, 9; Para. 0055; Claim 13].
Langenberg does not disclose use of a load cell to generate force information generated while moving the door from a closed to an open position, or the use of this information to determine a door closer adjustment instruction. These are known in the prior art, however, and for example:
Lawhon discloses an analogous door closer and method of operation [Title; Abstract; Fig. 1-4; Para. 0001-0002, 0009-0010], that the door closer comprises sensors (8), including accelerometers (10) and force sensors (12), used to monitor operating parameters for opening and closing the door, that these can be compared with target values to determine potential installation problems if outside the target values, [Para. 0105-0110]; and further that notifications may be issued (616, 618) [Fig. 5B, 6B; Para.0111-0114], and 
Lawhon does not disclose a particular type of force sensor for the purpose.
Van Esch discloses an analogous door measurement system and method [Title; Abstract; Para. 0009] and specifically that the measurement system may include a plurality of sensor types including accelerometers for measuring position and load cells (76, 78) to measure force, that sensed values may be collected and stored in memory, and may be compared with nominal values and deviations determined, and particularly the force to open a door may be measured.  [Fig. 21a-21b; Para. 0069-0070, 0073, 0096-0098, 0100, 0111].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to generate force value parameter values for the opening and/or closing of a door, and compare these with desired values as taught by Lawhon, and where the force sensing devices may be load cells, where the collected data is compared with nominal values to determine deviations, as taught by Van Esch, and applied to the door opener diagnostic system as taught by Langenberg in order to detect deviations from desired operation performance curves, requiring further adjustment and provide adjustment instructions for correction for a door opening operation as well as for a door closing operation, and where load cells are commercially available and suitable sensor devices known to be used for measurement of force in this application.
Consider claim 15 and as applied to claim 14:  The door closer diagnostics system of claim 14, wherein the at least one motion sensor comprises a gyrometer, and wherein the at least one load cell comprises a load cell or a load transducer.
Langenberg specifically discloses use of a gyrometer (114) as a motion sensor [Para. 0027], but does not disclose a force sensor.
Van Esch discloses the use of one or more load cells (76, 78) to measure force [Para. 0073].
Consider claim 16 and as applied to claim 14:  The door closer diagnostics system of claim 14, wherein the data acquisition device includes a mount structured to mount the data acquisition device to at least one of the door or the door closer. Langenberg discloses a mount (110) to secure the mobile device (diagnostic system) to the door, the door closer or another component also secured to the door [Para. 0031].
Consider claim 17 and as applied to claim 14:  The door closer diagnostics system of claim 14, wherein the data acquisition device includes a mount configured to directly attach the data acquisition device to the door. Langenberg discloses a mount (110) to secure the mobile device (diagnostic system) to the door, the door closer or another component also secured to the door [Para. 0031].
Consider claim 18 and as applied to claim 14:  The door closer diagnostics system of claim 14, wherein the door closer comprises 
a main valve, Langenberg discloses adjustment of a door opener main valve (124) (step 518, 522) [Fig. 6, 9, 13; Para. 0033, 0058]
a latch valve, a latch valve (126) (step 526, 530) [Fig. 6, 11, 13; Para. 0033, 0063], and 
a spring adjustment screw; a spring adjustment screw (122) (step 508) [Fig. 5, 10, 13; Para. 0033, 0059], and
wherein the at least one adjustment comprises an adjustment to at least one of the main valve, the latch valve, or the spring adjustment screw; [Fig. 5-6, 9-11].
Consider claim 19:  A method, Langenberg discloses a door closer diagnostic system and method of operation [Title; Abstract; Fig. 1, 3-6; Para. 0003, 0010, 0026; claim 18] comprising:
mounting a data acquisition device to a door having a door closer; a mobile device (102), comprising a computing device (CPU) (202), mounted or held on the door (108) the door having a door closer (step 304) [Fig. 3, 7; Para. 0030-0031, 0035, 0043; Claim 18];
launching an application on a central processing device to record 
(1) motion data indicative of motion of the door generated by at least one sensor of the data acquisition device, (step306-314) [Fig. 3; Para. 0044; Claim 0018], and 
(2) load data indicative of a inputted mechanical force applied to open the door generated by at least one load cell of the data acquisition device; 
opening the door to an open position; (step 308) [Fig. 3; Para. 0044-0045; Claim 0018];
releasing the door from the open position; (step 312) [Fig. 3; Para. 0044-0045; Claim 0018]; and
adjusting the door closer based on at least one installation instruction provided by the application in response to an analysis of at least one of 
(1) the motion data generated as the door moved from the open position to a closed position, (step 318, 320) [Fig. 3; Para. 0046-0048; Claim 0018]; and 
(2) the load data generated as the door was being opened.
Langenberg does not disclose use of a load cell to generate force information generated while moving the door from a closed to an open position, or the use of this information to determine a door closer adjustment instruction. These are known in the prior art, however, and for example:
Lawhon discloses an analogous door closer and method of operation [Title; Abstract; Fig. 1-4; Para. 0001-0002, 0009-0010], that the door closer comprises sensors (8), including accelerometers (10) and force sensors (12), used to monitor operating parameters for opening and closing the door, that these can be compared with target values to determine potential installation problems if outside the target values, [Para. 0105-0110]; and further that notifications may be issued (616, 618) [Fig. 5B, 6B; Para.0111-0114], and whereas these features are described in provisional application 62/818,242 
Lawhon does not disclose a particular type of force sensor for the purpose.
Van Esch discloses an analogous door measurement system and method [Title; Abstract; Para. 0009] and specifically that the measurement system may include a plurality of sensor types including accelerometers for measuring position and load cells (76, 78) to measure force, that sensed values may be collected and stored in memory, and may be compared with nominal values and deviations determined, and particularly the force to open a door may be measured.  [Fig. 21a-21b; Para. 0069-0070, 0073, 0096-0098, 0100, 0111].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to generate force value parameter values for the opening and/or closing of a door, and compare these with desired values as taught by Lawhon, and where the force sensing devices may be load cells, where the collected data is compared with nominal values to determine deviations, as taught by Van Esch, and applied to the door opener diagnostic system and method as taught by Langenberg in order to detect deviations from desired operation performance curves, requiring further adjustment and provide adjustment instructions for correction for a door opening operation as well as for a door closing operation, and where load cells are commercially available and suitable sensor devices known to be used for measurement of force in this application.
Consider claim 20 and as applied to claim 19:  The method of claim 19, wherein adjusting the door closer comprises adjusting at least one of a main valve of the door closer, a latch valve of the door closer, or a spring of the door closer. Langenberg discloses adjustment of a door opener main valve (124) (step 518, 522), a latch valve, a latch valve (126) (step 526, 530), and a spring adjustment screw; a spring adjustment screw (122) (step 508), and wherein the at least one adjustment comprises an adjustment to at least one of the main valve, the latch valve, or the spring adjustment screw; [Fig. 5-6, 9-11, 13; Para. 0033, 0058-0059, 0063; Claim 20].
Consider claim 21 and as applied to claim 1: The method of claim 1, wherein the central processing device is located remote from the data acquisition device. Langenberg, specifically discloses an embodiment in which processing is performed by a remote server (106) through a network (104) [Fig. 1; Para. 0027-0029] and also that a data acquisition device, attached to the door, may communicate the data to a [separate] mobile device for analysis [Para. 0034].
Consider claim 22 and as applied to claim 1: The method of claim 1, wherein the data acquisition device is mounted for movement with the door, and wherein the central processing device is not mounted for movement with the door. This claim is rejected based on the same citations and analysis as for claim 21, where it is clear that a remote server (or mobile device) in which processing occurs, is separate from the door and door access device [Fig. 1; Para. 0027-0029, 0034]
Consider claim 23 and as applied to claim 1: The method of claim 1, wherein the motion data is transmitted wirelessly from the data acquisition device to the central processing device. Langenberg specifically discloses that devices configured for wireless communication and that communication through a network (104) to a remote server (106) (or mobile device) for processing of acquired data, may be by one or more wireless protocols [Fig. 1-2; Para. 0028, 0035-0036].

Allowable Subject Matter
Objection is made to claim 25 as dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 16-August-2021  have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to rejection of claims 1-23 as unpatentable over 35 USC §103 over Langenberg (US 2019/0078368 A1) [Remarks: page 12-13]: 
Regarding independent claim 1: Applicant’s first arguments that Langenberg fails to teach amended limitations, are moot based on a new rejection of the claim under 35 USC §103 over Langenberg, Lawhon (US 2020/0300026 A1), and Van Esch (US 2008/0106397 A1), the new rejection necessitated by amendment of the claim, and where the combination teaches all amended claimed features.
Applicant’s second argument, that Lawhon (US 2021/0079704 A1) fails to qualify as prior art, is also rendered moot, the features taught by Lawhon are now taught by a new reference, Lawhon (US 2020/0300026 A1), which is prior art.
Applicant’s third argument, that a mobile phone does not include a load cell or other force sensor, and that it would be impractical to add such a sensor to a mobile phone.  This argument is not persuasive because Langenberg merely specifies a mobile device, and is not restricted to a mobile phone.  Such device may be a specific device for the purpose.  In addition, if a mobile phone were to be used, the phone may a component of the mobile device in which additional modules and components may be external to the phone itself. See for example, references Sakai et al. (US 2015/0075879 A1) and Vidal et al. (US 2014/0353049 A1) cited in the conclusion of this Office action.
Regarding dependent claims 2-23: no specific or additional arguments have been offered with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1.  These claims are now also rejected under 35 USC §103 over Langenberg, Lawhon and Van Esch, based on the new rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Regarding dependent claim 24: Arguments with respect to this claim are moot.  The claim has been cancelled by the Applicant.
Regarding dependent claim 25
Consider Applicant’s remarks with respect to rejection of claims 14-18 as unpatentable over 35 USC §103 over Langenberg, Lawhon (US 2021/0079704 A1) and Van Esch [Remarks: page 13-14]: 
Regarding independent claim 14: Arguments presented for this claim are similar to those presented with respect to independent claim 1 previously, and are moot and/or unpersuasive for the same reasons. This claim is now also rejected under 35 USC §103 over Langenberg, Lawhon and Van Esch, based on the citations and analysis presented in this Office action.
Regarding dependent claims 15-18: No specific or additional arguments have been offered with respect to these claims, and allowability asserted based on the alleged allowability of base claim 14.  These claims are now also rejected under 35 USC §103 over Langenberg, Lawhon and Van Esch, based on the new rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to rejection of claims 19 and 20 as unpatentable over 35 USC §103 over Langenberg, Lawhon (US 2021/0079704 A1) and Van Esch [Remarks: page 14-15]: 
Regarding independent claim 19: Arguments presented for this claim are similar to those presented with respect to independent claim 1 previously, and are moot and/or unpersuasive for the same reasons. This claim is now also rejected under 35 USC §103 over Langenberg, Lawhon and Van Esch, based on the citations and analysis presented in this Office action.
Regarding dependent claim 20: No specific or additional arguments have been offered with respect to this claim, and allowability asserted based on the alleged allowability of base claim 19.  This claim is now also rejected under 35 USC §103 over Langenberg, Lawhon and Van Esch, based on the new rejection of the base claim, and on the particular citations and analysis presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Shilts (U.S. Patent # US 7,999,690 B1)) disclosing a door excess weight alarm 
Vidal et al. (U.S. Patent Application Publication # US 2014/0353049 A1) disclosing a digital scale to measure human weight and to determine and display suitable dosage of a medicament.
Sakai et al. (U.S. Patent Application Publication # US 2015/0075879 A1) disclosing a weighing apparatus system and method.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached from 11:00 AM to 8:00 PM ET on Monday, Thursday and Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Examiner, Art Unit 2684